Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's submission filed on 8/16/2021 has been entered.  Claims 1-14 are pending.
 Response to Arguments
Applicant’s arguments with respect to claims 1, 5, 9, 10 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2019/0363889) in view of Georgiadis et al. (US 2018/0137512 hereinafter Georgiadis) and further in view of Lobban et al. (US 2018/0183768 hereinafter Lobban).
Regarding claim 1, Wang discloses a method for operating a database, applied to a database server in a distributed database system, the database server including a Structured Query Language (SQL) engine, a block chain, and distributed databases, the method comprising: 
in response to receiving a database operation request sent by a user using a terminal device, the database operation request comprising a [[SQL]] database operation statement, a user identifier and a user private key, determining whether a user indicated by the user identifier has a permission to operate data targeted by the [[SQL]] database operation statement (¶ [0048]-[0049]; i.e. in response to receiving a user request to conduct a transaction with a resource or server provider wherein the user request  comprising transaction or interaction information, the user electronic identity, and user private key, authenticating or authorizing the user by validating user’s biometrical data); 
performing, in response to determining the user having the permission, a digital signature on the [[SQL]] database operation statement using the user private key to obtain signature information, generating transaction information according to the [[SQL]] database operation statement, the signature information and the user identifier, and storing the generated transaction information into a local transaction information (¶ [0049], [0051], [0057]; i.e. the user private key is used to generate and attach a 
selecting, in response to competing for a transaction information block recording permission using a preset consensus algorithm, transaction information in the local transaction information [[buffer pool]] to generate a block, parsing and executing, by the SQL engine in the database server, a [[SQL]] database operation statement in each piece of selected transaction information, concatenating the generated block to the local blockchain, and broadcasting the generated block to other database servers in the distributed database system (¶ [0057]-[0058], [0061]-[0066]; i.e. generating an authorization request message comprising the encrypted signed interaction information, authenticating the interaction record and electronic identity by the consensus between nodes in the distributed verification network, adding the interaction to the electronic record and publishing/appending the approved interaction record to each entity’s copy of the electronic record).
Wang does not explicitly disclose a Structured Query Language (SQL) engine; a buffer pool.
However, Georgiadis discloses a Structured Query Language (SQL) engine (¶ [0336]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Georgiadis’ teaching into Wang in order to provide secure, low risk and low cost transaction mechanisms to exchange restricted information between first and second persons or devices (Georgiadis, ¶ [0049]). 

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Lobban’s teaching into Wang in view of Georgiadis in order to achieve the same privacy benefits as homomorphic encryption but without the cost (Lobban, ¶ [0086]-[0088], [0091]). 
Regarding claim 2, Wang in view of Georgiadis and Lobban discloses the method according to claim 1, further comprising: in response to receiving a block sent by the other database servers in the distributed database system, querying, for each piece of transaction information recorded in the received block, a user public key of a user indicated by a user identifier in the transaction information in the distributed database system, and performing a signature verification on a [[SQL]] database operation statement in the transaction information using the queried user public key and signature information in the transaction information (Wang, ¶ [0031], [0041], [0071]); and concatenating, in response to the signature verification on the [[SQL]] database operation statement in the each piece of transaction information recorded in the received block being successful, the received block to the local blockchain (Wang, ¶ [0066], [0099]).
Regarding claim 3, Wang in view of Georgiadis and Lobban discloses the method according to claim 2, wherein the preset consensus algorithm is a Byzantine fault tolerance consensus algorithm (Wang, ¶ [0064]; Lobban, ¶ [0003]).

Regarding claim 5, Wang discloses an apparatus for operating a database, applied to a database server in a distributed database system, the database server including a Structured Query Language (SQL) engine, a block chain, and distributed databases, the apparatus comprising: 
at least one processor (FIG. 2 & 5, ¶ [0067]-[0069]); and 
a memory storing instructions (FIG. 2 & 5, ¶ [0067]-[0069]), wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising: 
in response to receiving a database operation request sent by a user using a terminal device, the database operation request comprising a [[SQL]] database operation statement, a user identifier and a user private key, determining whether a user indicated by the user identifier has a permission to operate data targeted by the [[SQL]] database operation statement (¶ [0048]-[0049]; i.e. in response to receiving a user request to conduct a transaction with a resource or server provider wherein the user request  comprising transaction or interaction information, the user electronic identity, and user private key, authenticating or authorizing the user by validating user’s biometrical data); 
performing, in response to determining the user having the permission, a digital signature on the [[SQL]] database operation statement using the user private key to obtain signature information, generating transaction information according to the [[SQL]] database operation statement, the signature information and the user identifier, and storing the generated transaction information into a local transaction information (¶ [0049], [0051], [0057]; i.e. the user private key is used to generate and attach a signature to the interaction information; generating and storing an encrypted signed interaction record in the access device) buffer pool; and 
selecting, in response to competing for a transaction information block recording permission using a preset consensus algorithm, transaction information in the local transaction information [[buffer pool]] to generate a block, parsing and executing, by the SQL engine in the database server, a [[SQL]] database operation statement in each piece of selected transaction information, concatenating the generated block to the local blockchain, and broadcasting the generated block to other database servers in the distributed database system (¶ [0057]-[0058], [0061]-[0066]; i.e. generating an authorization request message comprising the encrypted signed interaction information, authenticating the interaction record and electronic identity by the consensus between nodes in the distributed verification network, adding the interaction to the electronic record and publishing/appending the approved interaction record to each entity’s copy of the electronic record).
Wang does not explicitly disclose a Structured Query Language (SQL) engine; a buffer pool.
However, Georgiadis discloses a Structured Query Language (SQL) engine (¶ [0336]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Georgiadis’ teaching into 
Lobban discloses the device creates a new block of a pool of pending transactions (¶ [0060]-[0062]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Lobban’s teaching into Wang in view of Georgiadis in order to achieve the same privacy benefits as homomorphic encryption but without the cost (Lobban, ¶ [0086]-[0088], [0091]). 
Regarding claim 6, Wang in view of Georgiadis and Lobban discloses the apparatus according to claim 5, wherein the operations further comprise: in response to receiving a block sent by the other database servers in the distributed database system, querying, for each piece of transaction information recorded in the received block, a user public key of a user indicated by a user identifier in the transaction information in the distributed database system, and performing a signature verification on a [[SQL]] database operation statement in the transaction information using the queried user public key and signature information in the transaction information (Wang, ¶ [0031], [0041], [0071]); and concatenating, in response to the signature verification on the [[SQL]] database operation statement in the each piece of transaction information recorded in the received block being successful, the received block to the local blockchain (Wang, ¶ [0066], [0099]).

Regarding claim 8, Wang in view of Georgiadis and Lobban discloses the apparatus according to claim 7, wherein the distributed database system is a key-value distributed database system (Wang, ¶ [0030]-[0031], [0061]).
Regarding claim 9, Wang discloses a database server, comprising: 
one or more processors (FIG. 2 & 5, ¶ [0067]-[0069]); and 
a storage device (FIG. 2 & 5, ¶ [0067]-[0069]), configured to store one or more programs, wherein the one or more programs, when executed by the one or more processors, cause the one or more processors to perform operations, the operations comprising: 
in response to receiving a database operation request sent by a user using a terminal device, the database operation request comprising a [[SQL]] database operation statement, a user identifier and a user private key, determining whether a user indicated by the user identifier has a permission to operate data targeted by the [[SQL]] database operation statement (¶ [0048]-[0049]; i.e. in response to receiving a user request to conduct a transaction with a resource or server provider wherein the user request  comprising transaction or interaction information, the user electronic identity, and user private key, authenticating or authorizing the user by validating user’s biometrical data); 
performing, in response to determining the user having the permission, a digital signature on the [[SQL]] database operation statement using the user private key to database operation statement, the signature information and the user identifier, and storing the generated transaction information into a local transaction information (¶ [0049], [0051], [0057]; i.e. the user private key is used to generate and attach a signature to the interaction information; generating and storing an encrypted signed interaction record in the access device) buffer pool; and 
selecting, in response to competing for a transaction information block recording permission using a preset consensus algorithm, transaction information in the local transaction information [[buffer pool]] to generate a block, parsing and executing, by a SQL engine, a [[SQL]] database operation statement in each piece of selected transaction information, concatenating the generated block to a local blockchain, and broadcasting the generated block to other database servers in a distributed database system (¶ [0057]-[0058], [0061]-[0066]; i.e. generating an authorization request message comprising the encrypted signed interaction information, authenticating the interaction record and electronic identity by the consensus between nodes in the distributed verification network, adding the interaction to the electronic record and publishing/appending the approved interaction record to each entity’s copy of the electronic record).
Wang does not explicitly disclose a Structured Query Language (SQL) engine; a buffer pool.
However, Georgiadis discloses a Structured Query Language (SQL) engine (¶ [0336]).

Lobban discloses the device creates a new block of a pool of pending transactions (¶ [0060]-[0062]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Lobban’s teaching into Wang in view of Georgiadis in order to achieve the same privacy benefits as homomorphic encryption but without the cost (Lobban, ¶ [0086]-[0088], [0091]). 
Regarding claim 10, Wang discloses a non-transitory computer readable medium, storing a computer program, wherein the program, when executed by a processor, implements operations comprising: 
in response to receiving a database operation request sent by a user using a terminal device, the database operation request comprising a [[Structured Query Language (SQL)]] database operation statement, a user identifier and a user private key, determining whether a user indicated by the user identifier has a permission to operate data targeted by the [[SQL]] database operation statement (¶ [0048]-[0049]; i.e. in response to receiving a user request to conduct a transaction with a resource or server provider wherein the user request  comprising transaction or interaction information, the user electronic identity, and user private key, authenticating or authorizing the user by validating user’s biometrical data); 
database operation statement using the user private key to obtain signature information, generating transaction information according to the [[SQL]] database operation statement, the signature information and the user identifier, and storing the generated transaction information into a local transaction information (¶ [0049], [0051], [0057]; i.e. the user private key is used to generate and attach a signature to the interaction information; generating and storing an encrypted signed interaction record in the access device) buffer pool; and 
selecting, in response to competing for a transaction information block recording permission using a preset consensus algorithm, transaction information in the local transaction information [[buffer pool]] to generate a block, parsing and executing a [[SQL]] database operation statement in each piece of selected transaction information, concatenating the generated block to a local blockchain, and broadcasting the generated block to other database servers in a distributed database system (¶ [0057]-[0058], [0061]-[0066]; i.e. generating an authorization request message comprising the encrypted signed interaction information, authenticating the interaction record and electronic identity by the consensus between nodes in the distributed verification network, adding the interaction to the electronic record and publishing/appending the approved interaction record to each entity’s copy of the electronic record).
Wang does not explicitly disclose a Structured Query Language (SQL) engine; a buffer pool.
However, Georgiadis discloses a Structured Query Language (SQL) engine (¶ [0336]).

Lobban discloses the device creates a new block of a pool of pending transactions (¶ [0060]-[0062]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Lobban’s teaching into Wang in view of Georgiadis in order to achieve the same privacy benefits as homomorphic encryption but without the cost (Lobban, ¶ [0086]-[0088], [0091]). 
Regarding claim 11, Wang in view of Georgiadis and Lobban discloses the non-transitory computer readable medium according to claim 10, wherein the operations further comprise: in response to receiving a block sent by the other database servers in the distributed database system, querying, for each piece of transaction information recorded in the received block, a user public key of a user indicated by a user identifier in the transaction information in the distributed database system, and performing a signature verification on a [[SQL]] database operation statement in the transaction information using the queried user public key and signature information in the transaction information (Wang, ¶ [0031], [0041], [0071]); and concatenating, in response to the signature verification on the [[SQL]] database operation statement in the each piece of transaction information recorded in the received block being successful, the received block to the local blockchain (Wang, ¶ [0066], [0099]).

Regarding claim 13, Wang in view of Georgiadis and Lobban discloses the non-transitory computer readable medium according to claim 12, wherein the distributed database system is a key-value distributed database system (Wang, ¶ [0030]-[0031], [0061]).
Regarding claim 14, Wang discloses a distributed database system, comprising at least one database server, the database server comprising: 
one or more processors (FIG. 2 & 5, ¶ [0067]-[0069]); and 
a storage device (FIG. 2 & 5, ¶ [0067]-[0069]), configured to store one or more programs, wherein the one or more programs, when executed by the one or more processors, cause the one or more processors to perform operations, the operations comprising: 
in response to receiving a database operation request sent by a user using a terminal device, the database operation request comprising a [[Structured Query Language (SQL)]] database operation statement, a user identifier and a user private key, determining whether a user indicated by the user identifier has a permission to operate data targeted by the [[SQL]] database operation statement (¶ [0048]-[0049]; i.e. in response to receiving a user request to conduct a transaction with a resource or server provider wherein the user request  comprising transaction or interaction 
performing, in response to determining the user having the permission, a digital signature on the [[SQL]] database operation statement using the user private key to obtain signature information, generating transaction information according to the [[SQL]] database operation statement, the signature information and the user identifier, and storing the generated transaction information into a local transaction information (¶ [0049], [0051], [0057]; i.e. the user private key is used to generate and attach a signature to the interaction information; generating and storing an encrypted signed interaction record in the access device)  buffer pool; and 
selecting, in response to competing for a transaction information block recording permission using a preset consensus algorithm, transaction information in the local transaction information [[buffer pool]] to generate a block, parsing and executing, by a SQL engine, a [[SQL]] database operation statement in each piece of selected transaction information, concatenating the generated block to a local blockchain, and broadcasting the generated block to other database servers in the distributed database system (¶ [0057]-[0058], [0061]-[0066]; i.e. generating an authorization request message comprising the encrypted signed interaction information, authenticating the interaction record and electronic identity by the consensus between nodes in the distributed verification network, adding the interaction to the electronic record and publishing/appending the approved interaction record to each entity’s copy of the electronic record).

However, Georgiadis discloses a Structured Query Language (SQL) engine (¶ [0336]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Georgiadis’ teaching into Wang in order to provide secure, low risk and low cost transaction mechanisms to exchange restricted information between first and second persons or devices (Georgiadis, ¶ [0049]). 
Lobban discloses the device creates a new block of a pool of pending transactions (¶ [0060]-[0062]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Lobban’s teaching into Wang in view of Georgiadis in order to achieve the same privacy benefits as homomorphic encryption but without the cost (Lobban, ¶ [0086]-[0088], [0091]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI D NGUY whose telephone number is (571)270-7311.  The examiner can normally be reached on Monday-Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/C.D.N/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435